In an action, inter alia, to foreclose a mortgage, the defendants Rosalind T. Spodek and J. Leonard Spodek appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated November 15, 1999, which denied their motion for reargument and renewal of their prior motion which was denied by an order of the same court, dated March 9, 1999.
Ordered that the appeal from so much of the order as denied reargument is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the appeal from so much of the order as denied renewal is dismissed as academic; and it is further,
Ordered that the nonparty respondent is awarded one bill of costs.
The appeal from so much of the order as denied renewal is dismissed as academic in light of our determination in Coronet *603Capital Co. v Spodek (279 AD2d 600 [decided herewith]). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.